

NON-QUALIFIED STOCK OPTION AGREEMENT
OF
REXNORD CORPORATION
THIS AGREEMENT (this “Agreement”), dated as of _________________, ______ is made
by and between Rexnord Corporation, a Delaware corporation (the “Corporation”),
and _____________, an employee of the Corporation or one of its Subsidiaries
(the “Optionee”).
WHEREAS, the Corporation wishes to afford the Optionee the opportunity to
purchase shares of its common stock (“Common Stock”);
WHEREAS, the Corporation wishes to carry out the purpose of the Rexnord
Corporation 2012 Performance Incentive Plan (as may be amended from time to
time, the “Plan”), the terms of which are hereby incorporated by reference and
made a part of this Agreement; and
WHEREAS, the Administrator, as defined in the Plan, (i) has determined that it
would be to the advantage and in the best interests of the Corporation and its
stockholders to grant the Non-Qualified Stock Option provided for herein (the
“Option”) to the Optionee as an inducement for the Optionee to enter into or
remain in the employ of the Corporation or one of its Subsidiaries and as an
incentive for increased efforts by the Optionee during such employment, and
(ii) has instructed the officers of the Corporation to issue said Option.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
GRANT OF OPTION
Section 1.1    Grant of Option
In consideration of the Optionee’s agreement to enter into or remain in the
employ of the Corporation or one of its Subsidiaries and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Corporation irrevocably grants to the
Optionee the Option to purchase any part or all of an aggregate of ________
shares of Common Stock upon the terms and conditions set forth in the Plan and
this Agreement.
Section 1.2    Option Price
The purchase price of the shares of Common Stock covered by the Option shall be
$_________ per share (without commission or other charge).



--------------------------------------------------------------------------------



Section 1.3    Option Subject to Plan
The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Sections 7.4 and 8.9 of the Plan. Capitalized
terms used in this Agreement and not defined herein shall have the meaning given
to such terms in the Plan.
ARTICLE II 
EXERCISABILITY
Section 2.1    Commencement of Exercisability
(a)    This Option shall become exercisable in accordance with the schedule
established by the Administrator at the time of grant and set forth below:
(b)    No portion of the Option which is unvested at the Optionee’s termination
of employment shall thereafter become vested.
Section 2.2    Duration of Exercisability
Any portion of the Option which becomes vested pursuant to Section 2.1 shall
remain vested and may be exercised until the Option expires pursuant to Section
2.3.
Section 2.3    Expiration of Option
The Option may not be exercised to any extent by any person after the first to
occur of any of the following events:
(a)    The expiration of ten years from the date the Option was granted;
(b)    If the Optionee’s termination of employment is for any reason other than
(i) by the Corporation or any Subsidiary of the Corporation for Cause, or
(ii) on account of the Optionee’s death or disability (as defined in Section
22(e)(3) of the Code), the ninetieth day following the date of the Optionee’s
termination of employment;
(c)    The date of the Optionee’s termination of employment by the Corporation
or any Subsidiary of the Corporation for Cause; or
(d)    If the Optionee’s termination of employment is on account of the
Optionee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), the expiration of 12 months from the date of the Optionee’s termination
of employment.



--------------------------------------------------------------------------------



Section 2.4    Definition of Cause
For purposes of this Agreement, “Cause” shall have the meaning ascribed to it in
any employment agreement in effect between the Corporation or any of its
Subsidiaries and the Optionee as of the date of the Optionee’s termination of
employment and, in the absence of any such employment agreement, “Cause” shall
mean,
(a)    the Board’s determination that the Optionee failed to carry out, or
comply with, in each case in any material respect, any lawful and reasonable
directive of the Board or its designee consistent with the terms of the
Optionee’s employment, which is not remedied within 30 days after the receipt of
written notice from the Corporation specifying such failure;
(b)    the Optionee’s conviction, plea of no contest, plea of nolo contendere,
or imposition of unadjudicated probation for any felony;
(c)    the Optionee’s unlawful use (including being under the influence) or
possession of illegal drugs;
(d)    the Optionee’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Corporation or any of its Subsidiaries; or
(e)    the breach by the Optionee of any of the provisions contained in Article
III below or similar provisions contained in any other agreement with the
Corporation or any of its Subsidiaries or other affiliates.
Section 2.5    Partial Exercise
Any vested portion of the Option or the entire Option, if then wholly vested,
may be exercised in whole or in part at any time prior to the time when the
Option or portion thereof expires; provided, however, that each partial exercise
shall be for not less than 100 shares of Common Stock and shall be for whole
shares of Common Stock only.
Section 2.6    Exercise of Option
This Option shall be exercised by Optionee delivering a written notice to the
Corporation specifying the number of shares the Optionee desires to purchase,
and by paying the Corporation the option price for the shares being acquired at
the time. The option purchase price may be paid by means of any lawful
consideration as determined by the Administrator and permitted by Section 5.5 of
the Plan.



--------------------------------------------------------------------------------



ARTICLE III    
RESTRICTIVE COVENANTS
Section 3.1    Non-Competition 
During the term of the Optionee’s employment with the Corporation or any of its
Subsidiaries and for a period of two years thereafter, the Optionee shall not,
directly or indirectly, engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
business of the Corporation or any entity owned by the Corporation anywhere in
the world; provided, however, that the Optionee shall be permitted to acquire a
passive stock or equity interest in such a business provided the stock or other
equity interest acquired is not more than five percent (5%) of the outstanding
interest in such business. 
Section 3.2    Customer Non-Solicitation 
During the term of the Optionee’s employment with the Corporation or any of its
Subsidiaries and for a period of two years thereafter, the Optionee agrees not
to, and will not, directly or indirectly, induce or attempt to induce any
customer, supplier, licensee or other business relation of the Corporation or
any of its Subsidiaries to cease doing business with the Corporation or any of
its Subsidiaries, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Corporation or any of its Subsidiaries, on the other hand.
Section 3.3    Non-Solicitation/Non-Hiring of Employees
During the term of the Optionee’s employment with the Corporation or any of its
Subsidiaries and for a period of two years thereafter, the Optionee agrees not
to, and will not, directly or indirectly, (i) recruit or otherwise solicit or
induce (or attempt to recruit or otherwise solicit or induce) any employee of
the Corporation or any of its Subsidiaries to leave the employ of the
Corporation or any of its Subsidiaries, or in any way interfere with the
relationship between the Corporation or any of its Subsidiaries, on the one
hand, and any employee thereof, on the other hand, or (ii) hire any person who
is or at any time was an employee of the Corporation or any of its Subsidiaries
until six (6) months after such person’s employment relationship with the
Corporation or any of its Subsidiaries has ended.
Section 3.4    Non-Disparagement 
During the term of the Optionee’s employment with the Corporation or any of its
Subsidiaries and thereafter in perpetuity, the Optionee shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Corporation or any of its affiliates, Subsidiaries, successors, directors,
officers, customers or suppliers. 



--------------------------------------------------------------------------------



Section 3.5    Non-Disclosure of Confidential Information
During the term of the Optionee’s employment with the Corporation or any of its
Subsidiaries and thereafter in perpetuity, the Optionee shall maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for the Optionee’s benefit or the benefit of any
person, any confidential or proprietary information or trade secrets of or
relating to the Corporation or any of its Subsidiaries or affiliates, including,
without limitation, information with respect to the Corporation’s or any of its
Subsidiaries’ operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment, or deliver to any
person any document, record, notebook, computer program or similar repository of
or containing any such confidential or proprietary information or trade
secrets.  Upon the Optionee’s termination of employment for any reason, the
Optionee shall promptly deliver to the Corporation all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Corporation’s or any
of its Subsidiaries’ customers, business plans, marketing strategies, products
or processes.  The Optionee may respond to a lawful and valid subpoena or other
legal process but shall give the Corporation the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Corporation and its counsel the documents and other information
sought and shall assist such counsel in resisting or otherwise responding to
such process. 
Section 3.6    Injunctive Relief
The Optionee hereby acknowledges that a breach of the covenants contained in
this Article III will cause irreparable damage to the Corporation and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, the Optionee hereby agrees that, in the event of a breach of any of
the covenants contained in this Article III, in addition to any other remedy
which may be available at law or in equity, the Corporation shall be entitled to
specific performance and injunctive relief. 
ARTICLE IV    
OTHER PROVISIONS
Section 4.1    Not a Contract of Employment
Nothing in this Agreement or in the Plan shall (i) confer upon the Optionee any
right to continue in the employ of the Corporation or any of its Subsidiaries,
or (ii) interfere with or restrict in any way the rights of the Corporation or
its Subsidiaries, which are hereby expressly reserved, to discharge the Optionee
at any time for any reason whatsoever, with or without Cause, except pursuant to
an employment agreement, if any, executed by and between the Corporation or any
of its Subsidiaries, on the one hand, and the Optionee, on the other hand, and



--------------------------------------------------------------------------------



approved by the Board.
Section 4.2    Construction
This Agreement shall be administered, interpreted and enforced under the laws of
the state of Delaware, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.
Section 4.3    Conformity to Securities Laws
The Optionee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
Section 4.4    Entire Agreement
The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or understandings with respect to the subject matter
hereof, except that any provisions therein regarding confidentiality or
non-competition remain in full force and effect in favor of the Corporation and
its Subsidiaries as if the agreements containing such provisions were not so
superseded. The obligations imposed by this Agreement are severable and should
be construed independently of each other. The invalidity of one provision shall
not affect the validity of any other provision. If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, or as applied
to any circumstances, under the laws of any jurisdiction which may govern for
such purpose, then such provision shall be deemed, to the extent allowed by the
laws of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
Section 4.5    Amendment
The Administrator at any time, and from time to time, may amend the terms of
this Agreement, provided, however, that the rights of the Optionee shall not be
adversely impaired without the Optionee’s written consent. The Corporation shall
provide the Optionee with notice and a copy of any amendment made to this
Agreement



--------------------------------------------------------------------------------



Section 4.6    Arbitration; Waiver of Jury Trial
Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be finally determined and settled
by arbitration in New York, New York in accordance with the Commercial Rules of
the American Arbitration Association, and judgment upon the award may be entered
in any court having jurisdiction. Within 20 days of the conclusion of the
arbitration hearing, the arbitrator shall prepare written findings of fact and
conclusions of law. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable; provided, however,
that the parties hereto agree that the arbitrator shall not be empowered to
award punitive damages against any party to such arbitration. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Agreement or the Plan pursuant to this Section 4.6, each party shall pay
its own attorney’s fees and expenses regardless of whether in the opinion of the
court or arbitrator deciding such action there is a prevailing party. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL
BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THE PLAN OR THIS AGREEMENT.
Section 4.7    Notices
All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:
(i)    if to the Corporation, to:
Rexnord Corporation
4701 Greenfield Avenue 
Milwaukee, WI 53214
Attention: Patty Whaley

(ii)    if to the Optionee, to the Optionee’s home address on file with the
Corporation.
Section 4.8    Government and Other Regulations.
The obligation to sell and deliver shares of stock under the Plan shall be
subject to all applicable laws, rules and regulations and the obtaining of all
such approvals by governmental agencies as may be deemed necessary or desirable
by the Corporation, including (without



--------------------------------------------------------------------------------



limitation) the satisfaction of all applicable federal, state and local tax
withholding requirements. The Corporation shall have the power and the right to
deduct or withhold, or require Optionee to remit to the Corporation, an amount
sufficient to satisfy Federal, state, and local taxes (including the Optionee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising or as a result of this Option.
Section 4.9    Counterparts
This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
[Signature Page to Follow]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.
THE CORPORATION:
Rexnord Corporation
By:                         
Print Name:                     
Title:                         



THE OPTIONEE:
Signature:                         
Print Name:                     



Optionee’s Address:
                          
                          



Optionee’s Taxpayer Identification Number:
                          








